UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
         Petitioner,
                 v.                                           Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


                                              ORDER

        Pursuant to the status conference held in this case on April 8, 2009, it is hereby

ORDERED that respondents shall file a status report -- in writing and by not later than April 16,

2009 -- informing the Court whether the review process outlined in section 4(c)(1) of Executive

Order 13,492, 74 Fed. Reg. 4897 (Jan. 22, 2009), is complete as to petitioner. If so, then

respondents shall further advise how long they estimate it would take to search the information

gathered pursuant to the Executive Order for evidence regarding any bounties paid in petitioner's

case -- either bounties for petitioner's apprehension or bounties for information about petitioner.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:     April 10, 2009